Title: Notes on a Cabinet Meeting, 5 April 1808
From: Jefferson, Thomas
To: 


                  
                  Apr. 5. 08. present the 4. Secretaries. having now 100. gunboats building and about 70. in service, we agreed that 20. should be stationed at N. Orleans with 20. men in each, about half a dozen be kept in different places for enforcing the embargo with 8 or 10. men each, of the residue, keep on the stocks as many as we can by agreement, for preservn, and to all the rest allow 2. men each. let the frigates & sloop remain where they are with about 20. or 30. men each to keep them clean, which will reduce the number of seamen to less than 900. the original establishment. as the law on which the proclamation is founded expires with the end of this session, it is rather believed that it’s renewal, would not renew the proclamn; and as it would be disagreeable either to renew or revoke it, we conclude to let it go off in that doubtful way which may afford a reason for not proceeding to actual hostilities agt Brit. armed vessels entering our waters.—we agree to renew the call for the 100,000. militia, and volunteers.
               